DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.  See generally In re Schreiber, 128 F.3d 1473, 1478-79 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 10-11, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mumcu et al., (WO 2014/036302) – of record – hereinafter Mumcu, in view of Chen et al., (US 2014/0210678) – of record, hereinafter Chen.

Regarding claim 1 Mumcu discloses a multiband patch antenna (Fig. 3A, at 10) comprising: a substrate layer (Fig. 3A, at 12) having a first surface and a second surface, a base element (Fig. 3A, at 14) on the first surface of the substrate layer, a multi-resonance patch element (Fig. 3A, at 18) on the second surface of the substrate layer, the multi-resonance patch element comprising a pattern of outward extending resonance formations (Fig. 3A, at 18 shows a pattern of outward extending resonance formations), and at least two proximity feed elements (Fig. 3A, at 26; see also Fig. 1C, at “Coax Feed”) configured for connection to a multiband hybrid coupler circuit (page 13, line 19) and extending within the substrate layer from the first surface to the second surface (Fig. 3A, at 26 the outlines extend into substrate 12; page 13, lines 11-21), 
Mumcu does not explicitly disclose wherein the multi-resonance patch element is configured to leave areas where the at least two proximity feed elements extend to the second surface uncovered by the multi-resonance patch element. 
Chen discloses wherein the multi-resonance patch element is configured to leave areas where the at least two proximity feed elements extend to the second surface uncovered by the multi-resonance patch element (Fig. 1b, at 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumcu in accordance with the teaching of Chen regarding feeds for antennas in order to have a dual-band, wide bandwidth that allows for a smaller sized antenna design (Chen, paragraph 0005).


    PNG
    media_image1.png
    438
    668
    media_image1.png
    Greyscale


 	Regarding claim 2 Mumcu further discloses the multiband patch antenna according to claim 1, wherein the multi-resonance patch element is symmetrically shaped to cover only a part of the second surface to provide the at least one uncovered area where the at least two proximity feed elements extend to the second surface (Fig. 3A, at 18, 20, and 26).

 	Regarding claim 3 Mumcu further discloses the multiband patch antenna according to claim 1, wherein the multi-resonance patch element is configured to have a surface area that is smaller than the area of the second surface of the substrate layer such that resonant fields caused by the multi-resonance patch element are for the most part constrained within the substrate layer (Fig. 3A, at 18, 20, and 26). 

 	Regarding claim 4 Mumcu further discloses the multiband patch antenna according to claim 1, wherein the multi-resonance patch element comprises cut-outs configured to leave parts of the second surface uncovered (Fig. 3A, at area between loops 18 and 20).

 	Regarding claim 5 Mumcu does not disclose the multiband patch antenna according to claim 4, wherein the periphery of the multi-resonance patch element substantially coincides with the periphery of the substrate element and the cut-outs provide uncovered areas within the periphery of the substrate element where the at least two proximity feed elements extend to the second surface. 
  	Chen discloses wherein the periphery of the multi-resonance patch element substantially coincides with the periphery of the substrate element and the cut-outs provide uncovered areas within the periphery of the substrate element where the at least two proximity feed elements extend to the second surface (Fig. 1a and 1b, at 106 and 112).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumcu in accordance with the teaching of Chen regarding feeds for antennas in order to have a dual-band, wide bandwidth that allows for a smaller sized antenna design (Chen, paragraph 0005).



    PNG
    media_image2.png
    604
    855
    media_image2.png
    Greyscale



Regarding claim 6 Mumcu further discloses the multiband patch antenna according to claim 1, wherein the substrate layer comprises a cylindrical or a rectangular substrate element (e.g. Fig. 3A, at 12 is rectangular) of dielectric material (page 14, lines 10-11).

 	Regarding claim 7 Mumcu further discloses the multiband patch antenna according to claim 6, comprising a circular multi-resonance patch element with a radius that is smaller than the radius of the cylindrical substrate element or smaller or the same as the length of the side of the rectangular substrate element thereby providing at least one uncovered area where the at least two proximity feed elements extend to the second surface (Fig. 3A, at 18, 20, 26).

 	 Regarding claim 10 Mumcu further discloses the multiband patch antenna according to claim 1, wherein the at least two proximity feed elements are located on lines extending between two outwardly extending formations of the multi-resonance patch element (Fig. 3A, at 26).

 	Regarding claim 11 Mumcu further discloses the multiband patch antenna according to claim 1, wherein the at least two proximity feed elements comprise pins and landing pads at the ends of the pins that extend to the second surface, wherein the landing pads have circular (e.g., Fig. 3A, at 26), elliptical, rectangular, and/or concave shape.

 	Regarding claim 14 Mumcu further discloses the multiband patch antenna according to claim 1, configured to operate at least in two of L1, L2, L5a, L5b, L6, RTK-L, and L-band RTK correction service bands (e.g., page 6, lines 5-7).

 	Regarding claim 15 Mumcu further discloses the multiband patch antenna according to claim 1, wherein the pattern of outward extending resonance formations comprise meandering lines configured to provide a star shaped formation and/or a snowflake shaped formation and/or arrow headed asterisk shaped formation (Fig. 3A, at 18).

Regarding claim 17 Mumcu discloses a method for receiving radio frequency signals in multiple bands by a multiband patch antenna (Fig. 3A, at 10) comprising a substrate layer (Fig. 3A, at 12) having a first surface and a second surface, the method comprising exciting a multi-resonance patch element on the second surface comprising a pattern of outward extending resonance formations (Fig. 3A, at 18) by capacitive feeding of resonating energy to the multi-resonance patch element via at least two proximity 
Mumcu does not explicitly disclose wherein areas of the multi-resonance patch element where the at least two proximity feed elements extend to the second surface are uncovered by the multi-resonance patch element.
Chen discloses wherein areas of the multi-resonance patch element where the at least two proximity feed elements extend to the second surface are uncovered by the multi-resonance patch element (Fig. 1b, at 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumcu in accordance with the teaching of Chen regarding feeds for antennas in order to have a dual-band, wide bandwidth that allows for a smaller sized antenna design (Chen, paragraph 0005).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mumcu in view of Chen as applied to claim 1 above, and further in view of Utagawa et al., (US 2013/0088398), hereinafter Utagawa.

 	Regarding claim 8 Mumcu as modified by Chen does not explicitly disclose the multiband patch antenna according to claim 1, wherein the substrate layer comprises ceramic material with relative permittivity from 9.2 to 20.0. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumcu in accordance with the teaching of Utagawa regarding ceramic materials for antennas in order to achieve a desired radiation efficiency for the antenna (Utagawa, paragraph 0050) as well as a target frequency (Utagawa, paragraph 0051).

 	Regarding claim 9 Mumcu as modified by Chen does not disclose the multiband patch antenna according to claim 8, wherein the substrate layer comprises ceramic material with relative permittivity in the order of 9.5.
 	Utagawa discloses wherein the substrate layer comprises ceramic material with relative permittivity in the order of 9.5 (paragraph 0050).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumcu in accordance with the teaching of Utagawa regarding ceramic materials for antennas in order to achieve a desired radiation efficiency for the antenna (Utagawa, paragraph 0050) as well as a target frequency (Utagawa, paragraph 0051).

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mumcu in view of Chen as applied to claim 1 above, and further in view of Feller et al., (US 2012/0186073), hereinafter Feller.

 	Regarding claim 12 Mumcu as modified by Chen does not explicitly disclose the multiband patch antenna according to claim 1, wherein the base element comprises a printed circuit board configured to provide the multiband hybrid coupler circuit.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumcu in accordance with the teaching of Feller regarding PCBs with hybrid coupler circuits for antennas in order to provide a cost-effective manufacturing technique for an antenna (Feller, paragraph 0013).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mumcu in view of Chen as applied to claim 1 above, and further in view of Wloczysiak (US 2016/0352374), hereinafter Wloczysiak.

 	Regarding claim 13 Mumcu further discloses the multiband patch antenna according to claim 1, wherein the multiband hybrid coupler circuit comprises a dual-band (page 13, line 19) or a wideband hybrid coupler.
 	Mumcu does not explicitly disclose a diplexer between different bands, at least one surface acoustic wave (SAW) filter, at least one low-noise amplifier (LNA) and a combiner.
 	Wloczysiak discloses a diplexer (paragraph 0059 “diplexer”) between different bands, at least one surface acoustic wave (SAW) filter (paragraph 0061 “SAW filter”), at least one low-noise amplifier (LNA) (paragraph 0057 “LNA”) and a combiner (paragraph 0062 “combiner”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumcu in accordance with the teaching of Wloczysiak regarding circuitry for antennas in order to form an aggregate signal across a wider bandwidth than each .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mumcu in view of Chen as applied to claim 1 above, and further in view of Watada et al., (US 2002/0190903), hereinafter Watada.

 	Regarding claim 16 Mumcu as modified by Chen does not explicitly disclose the multiband patch antenna according to claim 1, wherein the multi-resonance patch element comprises at least one fine-tuning formation.
 	Watada discloses wherein the multi-resonance patch element comprises at least one fine-tuning formation (paragraph 0085).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mumcu in accordance with the teaching of Watada regarding tuning materials for antennas in order to make resonance frequency changes to the antenna by using resonance tuning pattern portions (Watada, paragraph 0085) which provide a compact meander antenna whose resonance frequency can be tuned easily, and with which adaptation to ground bases of various sizes is possible, while it is possible to adjust variations of the resonance frequency occurring due to manufacturing variations to a level that is usable with respect to the target resonance frequency, as well as to provide a method for tuning the resonance frequency (Watada, paragraph 0010).

Response to Arguments
9/15/2021 have been fully considered but they are not persuasive with regards to parts I and IV.  Parts II and III are moot.  
Applicant’s Response to Arguments address issues in four parts:  Parts I- IV, hereinafter called Issues I-IV, and are discussed as follows:
Regarding Issue I: Applicant asserts the Examiner’s claim interpretation of the term ‘configured to’ is incorrect.  Applicant then asserts In re Giannelli to support Applicant’s argument.  The Examiner has read Giannelli and finds Applicants arguments unpersuasive.  First, Giannelli discusses the use of “adapted to” language in its analysis.  The current application does not use “adapted to” but uses “configured to”.     
Giannelli describes where a chest (exercise) machine is to be ‘adapted to’ a use as a prior art reference to Applicant’s rowing machine.  In Giannelli it was noted that a chest machine uses force to press out from the human body while a rowing machine is designed to use force to pull in toward the human body.    The Specification teaches that the rowing machine’s arms travel in a substantially linear path as the handles are pulled.  ‘Adapting’ a chest machine to work as a rowing machine did not make sense. Thus the Court held that the language of ‘adapting’ a chest exercise machine to work as a rowing machine was outside the scope of interpreting the claim language ‘adapted to’. 
In the present case there is no analysis showing any explanation of why the use of “configured to” language is improper.  Specifically, Applicant fails to link the Examiner’s interpretation of “configured to” to any error in the Non-Final office action.  More fundamental, unlike Giannelli, the references cited in the Non Final rejection teach the recited configuration.   
Regarding Issues II and III: Applicant’s amendments render these issues moot.
Regarding Issue IV: Applicant’s arguments are unpersuasive for the following reasons.  First, Applicant asserts on pages 9-10 that the Mumcu reference is not “a multiband patch antenna” but a “miniature coupled double loop (CDL) antenna”.  The Examiner disagrees with this statement.  Mumcu’s is also a multiband patch antenna.  The two antenna types are not mutually exclusive.  A patch antenna can have a patch antenna element in the shape of a CDL.  Put another way, A CDL antenna can also be a patch antenna.  Patch antennas are commonly understood to be an antenna element on a dielectric substrate with a ground plane underneath.   Mumcu teaches an antenna element on a dielectric substrate with a ground plane underneath.
Second, the Examiner also notes Applicant’s arguments rely on language solely recited in preamble recitations in claim 1.  When reading the preamble in the context of the entire claim, the recitation “a multiband patch antenna” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. See also MPEP 2111.02 at II: Preamble Statements Reciting Purpose or Intended Use.
The Applicant next asserts on the last paragraph of page 10 that the Examiner cited Fig. 3A, at 24 for the two proximity feeds.  The Examiner did not cite the pins 24 at Fig. 3A in the Non-Final Office Action as the claimed proximity feeds.  The Examiner cited the two feeds at Fig. 3A, at 26.  The Applicant’s arguments and analysis regarding the pins shown in Fig. 3A at 24 are not addressing what the Examiner’s Office Action stated.   Specifically, the Applicant’s arguments regarding the pins at Fig. 3A, at 24 detailed on Applicant’s Response to Arguments on pages 10-12 do not apply to the Examiner’s Non-Final Office Action because the Examiner relied upon Fig. 3A, at 26 for the feeds.    
  	Finally, Applicant asserts on page 12 that Chen does not disclose or suggest “the multi-resonance patch element is configured to leave areas where the at least two proximity feed elements .

    PNG
    media_image3.png
    342
    570
    media_image3.png
    Greyscale

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, Applicant asserts there is no motivation to combine the antennas because Chen and Mumcu are two entirely different antennas.  The Examiner disagrees.  Chen and Mumcu both describe dual band antennas residing on a dielectric substrate layer with a ground plane beneath the dielectric layer.  
	Applicant’s arguments regarding dependent claims 2- 16 and independent claim 17 rely solely on the arguments made for claim 1 above and are likewise rejected.    

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID E LOTTER/Examiner, Art Unit 2845